Citation Nr: 0815575	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.  The veteran had service in the Republic of 
Vietnam from February 1969 to February 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
veteran elected to have an informal conference in lieu of a 
formal hearing.  The conference was held in August 2006 and 
the conference report is of record.

The veteran also requested a VA Travel Board hearing in 
connection with the current claims.  The hearing was 
subsequently scheduled for July 2007, but the veteran failed 
to report for the hearing and made no attempt to reschedule 
the hearing.  Thus, the Board finds the veteran's request for 
a Travel Board hearing to be withdrawn.  38 C.F.R. § 
20.704(d) (2007).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in July 1989.  
The veteran did not appeal this decision and, therefore, this 
decision is final.

2.  The evidence received subsequent to the July 1989 RO 
decision includes VA treatment records; this evidence does 
raise a reasonable possibility of substantiating the claim 
for service connection.
CONCLUSIONS OF LAW

1.  The RO's July 1989 decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).
 
2.  New and material evidence has been presented since the 
July 1989 decision denying the veteran's service connection 
claim for PTSD; thus, this claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the veteran's initial claim of entitlement to 
service connection in a rating decision dated July 1989 on 
the grounds that the veteran did not have a current diagnosis 
of PTSD.  The veteran was notified of this decision that same 
month and did not appeal.  Thus, the decision became final. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the July 1989 decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has been 
submitted in this case.  

The evidence of record at the time of the July 1989 decision 
consisted of the veteran's service medical records (SMRs) and 
post-service VA treatment records.  The evidence now of 
record includes additional VA treatment records.  In 
particular, the veteran was diagnosed as having PTSD in a VA 
mental health triage note dated January 2004.  The veteran 
reported excessive drinking in order to sleep.  The veteran 
indicated that he experienced nightmares and flashbacks from 
Vietnam if he did not drink himself to sleep.  The veteran 
also reported numerous familial stressors as well at that 
time.  The impression was PTSD, alcohol dependence.

Similarly, the veteran was hospitalized in May 2004 after the 
veteran requested VA assistance for substance abuse problems.  
On a history and physical examination, the examiner noted 
that the veteran endorsed symptoms consistent with PTSD 
related to the "combat era" in Vietnam.  The assessment was 
PTSD, depressive disorder, not otherwise specified, and 
polysubstance abuse.

Accordingly, the Board concludes that these VA treatment 
records constitute new and material evidence sufficient to 
reopen the veteran's claim of service connection for PTSD.  
The Board notes that this evidence was not of record at the 
time of the July 1989 denial.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; to this 
extent, the appeal is granted.

REMAND

The Board has reviewed all of the evidence of record in this 
case.  Regrettably, a remand is required for additional 
evidentiary development.
The veteran's service personnel records (SPRs) reflect that 
he served on active duty from September 1968 to September 
1971.  The veteran also had service in the Republic of 
Vietnam from February 1969 to February 1970.  The veteran's 
DD-214 Form showed that his military occupational specialty 
was grader (bulldozer) operator and that he was attached to 
the "HCC 51st ENGR BN, Third US Army."  Other personnel 
records show that he was attached to "630th Engr Co (LE)" 
while in Vietnam.  The veteran was awarded the National 
Defense Service Medal, Overseas Service Bars (2), Vietnam 
Service Medal (4 stars), Vietnam Campaign Medal, Expert Badge 
(M-16), Marksman Badge (M-14), and 1st Class Gunner Badge (M-
60).  

In a PTSD Questionnaire dated February 2004, the veteran 
stated that he experienced stressful in-service events when 
he was attached to the "630 Eng. 101st 502nd."  "I saw a lot 
of people that were killed around me.  I saw them get shot, 
blown up, screaming and crying in pain.  I was seen by a 
chaplain on several occasions, while in the fields.  I turned 
to alcohol and drugs for help for my nerves and depression."  
The veteran further stated that these claimed stressful 
events occurred when he was stationed in Vietnam (i.e., 
"Hue, Asham Valley, and Puc By") between 1969 and 1970.

During a June 2007 VA Compensation and Pension (C&P) 
Examination, the veteran also stated that he received several 
"article 15's for AWOL, not showing up on time, and other 
adjustment problems."  This information is not of record and 
must be obtained.  The RO should request from the appropriate 
Federal Agency the veteran's complete service personnel file 
and associate it with the claims file. 

Service medical records (SMRs) are completely negative for 
any in-service diagnosis of or treatment for a psychiatric 
disorder.  Similarly, there is no evidence of record to show 
that the veteran was ever seen by a chaplain on "several 
occasions."

The veteran sought VA care in December 2003 for neck and 
shoulder pain, as well as for family stress.  The veteran's 
family gave him an ultimatum of "stop alcohol or else," but 
he indicated that he drank to sleep and to avoid nightmares 
and flashbacks related to Vietnam.

The veteran was subsequently diagnosed as having PTSD in a VA 
mental health triage note dated January 2004.  The veteran 
reported excessive drinking in order to sleep.  The veteran 
indicated that he experienced nightmares and flashbacks from 
Vietnam if he did not drink himself to sleep.  The veteran 
also reported numerous familial stressors as well at that 
time.  The impression was PTSD, alcohol dependence.

The veteran was hospitalized at a VA medical facility on an 
inpatient basis in May 2004 for polysubstance abuse 
treatment.  At the time of admission, the veteran reported 
that he was "at the end of his rope" due to drinking and 
abusing drugs.  The veteran self-reported a history of PTSD 
with depression.  The impression was substance-induced mood 
disorder and polysubstance dependence.  In a discharge 
summary dated May 2004, VA's staff psychiatrist stated that 
the veteran presented as depressed most likely secondary to 
alcohol and cocaine ingestion.  The discharge diagnosis was 
polysubstance dependence and depression, not otherwise 
specified.  No references to the veteran's Vietnam service 
were contained in this summary report. 

The veteran requested a hearing before a decision review 
officer in connection with this claim.  The hearing was 
scheduled for August 2006.  The veteran opted for an informal 
conference in lieu of a formal hearing.  The veteran 
requested and was granted a period of 60 days in which to 
provide VA with additional evidence of his in-service 
stressors.  The Board notes that the veteran did not submit 
any additional evidence concerning his claimed in-service 
stressors during this time.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in June 2007 in conjunction with the current 
claim.  He reported that he was physically combative upon his 
return from Vietnam, but denied that this had been a problem 
for 20 years.  The veteran also reported participation in 
alcohol and/or cocaine rehabilitation on four instances, and 
stated that he still drank "on occasion."

The veteran also indicated that he felt anxious and nervous 
on a constant basis.  He described hypervigilant behavior, 
and noted that he did not like being around crowds of people.  
During the examination, the veteran "leaped" out of his 
chair when someone knocked on the door of the examination 
room.  The veteran also reported feelings of fatigue, and 
occasional problems with concentration.  The examiner 
diagnosed the veteran as having generalized anxiety disorder, 
alcohol dependence (in sustained partial remission), and 
cocaine dependence (in sustained full remission).  The Board 
notes that the veteran was not diagnosed as having PTSD, nor 
was there any discussion of claimed in-service stressors.

Although the veteran's representative claimed that the 
veteran was awarded a Combat Infantryman Badge for his 
service in Vietnam, the Board notes that the veteran's 
records do not reflect, and the veteran has not alleged, that 
he received any of the decorations or awards traditionally 
associated with someone having engaged in combat such as the 
Combat Infantryman Badge, Purple Heart, or other awards 
signifying valor that could support a finding of having 
engaged in combat.

Interestingly, the RO obtained an unofficial history of the 
veteran's unit from the Internet for the period of time 
that he was in Vietnam.  Toward the end of his tour in 
Vietnam, ambushes on elements of the 630th Engineer Company 
occurred, however, the low number of casualties (one killed 
in action during each ambush) reported does not match the 
stressor reported by the veteran where many people were 
killed around him.  On remand, the RO should again contact 
the veteran and ask him for additional details concerning 
the stressor(s) that he reportedly experienced, such as the 
location of the event(s), the names of U.S. soldiers killed 
-- or if the dead were enemy soldiers, the (estimated) 
number of casualties -- and the platoon to which he was 
attached at the time of the incident(s).

However, the Board observes that there is no evidence of 
record to show that the RO attempted to corroborate the 
veteran's claimed in-service stressors after conducting its 
informal research.  For this reason, the Board finds that a 
remand is needed so that additional development of the 
evidence can be undertaken.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
May 17, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should once again ask the 
veteran to provide information specific 
enough to allow VA to corroborate the 
veteran's alleged stressors.  In 
particular, the veteran should furnish the 
approximate month and year, within a two 
month period, as well as location of the 
alleged stressors, his platoon, and names 
of individuals involved.  The veteran 
should be informed that it is to his 
benefit to provide as specific dates as 
possible.  Absent specific information 
that could be used to corroborate the 
veteran's alleged stressors, the veteran 
should be informed that VA is not 
obligated to continue its search for such 
information.

2.  The RO should contact the appropriate 
Federal Agency to obtain a complete copy 
of the veteran's service personnel file.  
The RO should associate it with the 
veteran's claims folder.  All efforts to 
obtain these records should be fully 
documented, and the Federal Agency should 
provide a response if all of the records 
have already been provided.

3.  After the above development is 
complete and in light of the RO's informal 
research, the RO should then prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to search the pertinent resources 
such as unit histories, morning reports, 
and operations reports of the "630th Engr 
Co (LE)" or "630 Eng. 101st 502nd" for 
the period  December 5, 1969 to February 
5, 1970 (unless the veteran provides other 
dates to the RO on remand), that might 
corroborate the veteran's alleged 
stressors in service or participation in 
combat.  In particular, details concerning 
the January 1970 ambushes that were 
referenced in the unofficial history of 
the 630th should be requested.  If 
indicated by the JSRRC, the RO should 
contact the National Personnel Records 
Center (NPRC) and/or the National Archives 
and Records Administration (NARA).

4.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from May 17, 2007 
to the present.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

5.  After the above development is 
completed, and only if a stressor is 
corroborated, for example, the ambush of 
his platoon or work unit, or participation 
in combat is shown, the RO should also 
make arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a VA examiner in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner concludes that the veteran 
meets the criteria for a PTSD diagnosis, 
the examiner is asked to express an 
opinion as to whether the PTSD is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

If any other psychiatric conditions are 
diagnosed, such as depression or 
generalized anxiety disorder, the examiner 
is asked to express an opinion as to 
whether the condition(s) are at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion.

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


